|N THE SUPREME COURT OF PENNSYLVAN|A
ln the l\/latter of : No. 2333 Disciplinary Docket No. 3
JOSEPH S. CH|Z|K : Board File No. Ct-16-734

(Supreme Court of New Jersey, D-t 35
Septemloer Term 2015)

Attorney Registration No. 24776

(Out of State)

ORDER

 

PER CUR|AM

AND NOW, this 17th day of Feloruary, 2017, having failed to reply to this Court’s
directive of January 4, 2017, to provide reasons against the imposition of reciprocal
discipline, Joseph S. Chizik, Esquire, is suspended from the practice of law in this
Commonwealth for two years. He is directed to comply with all the provisions of

Pa.R.D.E. 217.